DETAILED ACTION
Remarks

The instant application having Application No. 16/241193 filed on January 7, 2019.  After a thorough search and examination of the present application and in light of prior art made of record, claims 1-3, 5-10, 12-17 and 19-20 are allowed. The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Statement of Reasons for Allowance
Claims 1-3, 5-10, 12-17 and 19-20 are allowed over the prior art made of record.
The following is an Examiner’s Statement of Reasons for the indication of allowable subject matter:  Claims 1-3, 5-10, 12-17 and 19-20 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.  
The prior art of records teaches in the same field of invention.  
Prior art of record Clark et al. (U.S. Patent Application No. 2009/0144283 A1) discloses systems and methods for tracking local and remote file usage, and aggregating the resulting file usage statistics for presentation to a user. The operating system of a local computer can track and generate local file usage statistics, such as most recently used files and editing time. A Web application or service, such as an email or word processing application or service, can record the file usage data for a user's remote stored or served files. A file usage aggregator module, which can be located or resident in the operating system of the local computer or hosted at a Web site, can receive and combine the local and remote file usage statistics. The file usage aggregator module can generate a display of the aggregated file usage statistics, so that local and remote files are listed in a most-recently used order, on a combined basis.
Prior art of record Agrawal (U.S. Patent Application No. 2007/0186068 A1) discloses Performing data management operations on replicated data in a computer network. Log entries 
Prior art of record Chen et al. (U.S. Patent Application No. 2010/0070475 A1) discloses a data backup system can analyze the data that need backups in accordance with user-defined or default backup criteria, so that the user can locate the files in need of backup without spending lots of time on finding the files.
Prior art of record Bae et al. (U.S. Patent Application No. 2003/0018619 A1) discloses system and method for controlling log files is provided in which each log file entry is associated with an importance level. Depending on the importance level, the log entry is stored in a separately maintained set of files which can thus be rotated on different schedules so that the more important log file entries are retained for appropriately longer periods of time so as to be better able to reconstruct event histories and reports for important events.
Prior art of record Rothbarth et al. (U.S. Patent Application No. 2005/0021950 A1) discloses an application and method for transmitting copies of data to a remote back-up site for storage, and for retrieving copies of the previously stored data from the remote back-up site. A user designates files from an originating computer for which to transfer copies to a destination computer. The originating computer transfer designated data to portable computer readable medium for storage. The portable medium is physically delivered to the destination user. The destination user uploads the stored data to the destination computer. The destination computer 
Prior art of record Crandall (US Patent No. 5,999,949) discloses a system for compressing an ASCII or similarly encoded text file creates an alphabetically ordered main dictionary listing all unique words appearing in the text file. A text file "word" is defined as a sequence of characters ending with one or more "word terminators" such as spaces, commas, periods and carriage returns. The compression system also creates a common word dictionary referencing words most often encountered in the text file. The sequence of words forming the text file is represented by a word index, a list of one byte and two byte references to common and main dictionary words, respectively. The system compresses the main dictionary using three complementary techniques. First, leading characters of each dictionary word matching leading characters of a next preceding dictionary word are represented by data indicating the number of matching characters. Second, commonly encountered dictionary word suffixes are represented by data referencing entries of a small suffix dictionary. Third, remaining characters of main dictionary words are represented by bytes encoded to represent commonly encountered characters and groups of characters. The system also compresses style data structures often included in word processing text files.
In contrast to Applicant’s claim 1, the cited references alone or in combination fail to suggest or to teach that “aggregating, by the file service module, the log files to produce an aggregated log file, wherein the aggregated log file includes compressed log files and uncompressed log files, and wherein the uncompressed log files are more recent log files than the compressed log files; and transmitting, by the file service module to a log file server, the aggregated log file responsive to a size of the aggregated log file being equal to at least a set size limit, wherein the set size limit for the aggregated log file is dynamically modified to control a frequency of the transmitting of the aggregated log file to the log file server to obtain a desired performance target.”

Independent claims 8 and 15 are similar to that of the independent claim 1; therefore, is allowable for the same reason as claim 1.  The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 9:30AM to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/Primary Examiner, Art Unit 2168